United States Court of Appeals
         For the Eighth Circuit
     ___________________________

             No. 17-1033
     ___________________________

          United States of America

     lllllllllllllllllllll Plaintiff - Appellee

                        v.

        Fernando Hernandez-Beltran

   lllllllllllllllllllll Defendant - Appellant
      ___________________________

             No. 17-2120
     ___________________________

          United States of America

     lllllllllllllllllllll Plaintiff - Appellee

                        v.

        Fernando Hernandez-Beltran

   lllllllllllllllllllll Defendant - Appellant
                   ____________

 Appeals from United States District Court
 for the District of North Dakota - Bismarck
                                   ____________

                              Submitted: April 5, 2018
                               Filed: April 17, 2018
                                   [Unpublished]
                                   ____________

Before BENTON, MURPHY, and KELLY, Circuit Judges.
                          ____________

PER CURIAM.

       Fernando Hernandez-Beltran directly appeals the sentence the district court1
imposed after he pleaded guilty to illegal reentry after removal from the United States
subsequent to an aggravated felony conviction.2 His counsel has moved for leave to
withdraw, and has filed a brief under Anders v. California, 386 U.S. 738 (1967),
discussing whether an enhancement Hernandez-Beltran received under U.S.S.G.
§ 2L1.2(b) for a prior North Dakota felony conviction was appropriate. In a pro se
submission, Hernandez-Beltran states that his guilty plea was invalid, arguing that
because he received ineffective assistance of counsel in the criminal case leading to
his North Dakota conviction, he should not have received an enhancement based on
that conviction.




      1
       The Honorable Ralph R. Erickson, then United States District Judge for the
District of North Dakota, now United States Circuit Judge.
      2
       At the time of his guilty plea and sentencing, Hernandez-Beltran was serving
a term of supervised release for an earlier conviction. The district court revoked his
supervised release and imposed a revocation sentence. Although Hernandez-
Beltran’s notice of appeal was filed in the revocation proceeding, his counsel has
conceded that the appeal is limited to his new conviction. We therefore dismiss
No. 17-1033, which was docketed as an appeal from that judgment.
                                         -2-
       After careful review, we conclude that the 8-level section 2L1.2(b)
enhancement Hernandez-Beltran received was not plainly erroneous under the 2016
Sentencing Guidelines in effect at the time of his sentencing. See U.S.S.G.
§ 2L1.2(b)(2)(B) (providing for 8-level increase if before defendant was first ordered
removed, defendant sustained non-illegal-reentry felony conviction for which
sentence imposed was two years or more); United States v. Callaway, 762 F.3d 754,
759 (8th Cir. 2014) (procedural errors not objected to at sentencing are reviewed for
plain error). Further, Hernandez-Beltran may not collaterally attack the North Dakota
conviction used to enhance his sentence by claiming he received ineffective
assistance of counsel in that case. See United States v. Walker, 202 F.3d 1066, 1067
(8th Cir. 2000) (ineffective-assistance-of-counsel claims may not be used as basis for
collateral attack on prior convictions used for federal sentence enhancements).

      Having independently reviewed the record under Penson v. Ohio, 488 U.S. 75
(1988), we find no nonfrivolous issues for appeal. Accordingly, in No. 17-2120, we
affirm the judgment and we grant counsel’s motion to withdraw.
                      ______________________________




                                         -3-